21(b)(1); Pan, 120 Nev. at 228, 88 P.3d at 844; Smith, 107 Nev. at 677, 818
P.2d at 851. Accordingly, we
                  ORDER the petition DENIED.



                                               / AccA t-PA:t \          ,   J.
                                           Hardesty




                                                  C//VUty           J.
                                           Cherry



cc: Hon. Gayle Nathan, District Judge, Family Court Division
     Neil J. Beller, Ltd.
     Shauna B. Brennan
     Eighth District Court Clerk




                                     2